Order entered January 2, 2020




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00961-CV

                            THE CITY OF BLUE RIDGE, Appellant

                                              V.

FRANK RAPPOLD AND OLGA RAPPOLD, INDIVIDUALLY AND AS NEXT FRIEND
  OF K.R., A MINOR CHILD, AND OF F.R., JR., A MINOR CHILD, AND LINDA
                          RAPPOLD, Appellees

                        On Appeal from the 380th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 380-05678-2017

                                           ORDER
        Before the Court is appellees’ December 30, 2019 motion for extension of time to file

their brief. We GRANT the motion and ORDER the brief received on December 27, 2019 filed

as of the date of this order.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE